Name: Commission Regulation (EEC) No 2643/91 of 4 September 1991 amending Regulation (EEC) No 1562/85 laying down detailed rules for the application of measures to encourage the processing of certain citrus fruit and the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 9 . 91 Official Journal of the European Communities No L 247/21 COMMISSION REGULATION (EEC) No 2643/91 of 4 September 1991 amending Regulation (EEC) No 1562/85 laying down detailed rules for the application of measures to encourage the processing of certain citrus fruit and the marketing of products processed from lemons THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of mandarins, satsumas, Clemen ­ tines and oranges ('), as last amended by Regulation (EEC) No 3848/89 (2), and in particular Article 3 (2) thereof, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encou ­ rage the marketing of products processed from lemons (3), as last amended by Regulation (EEC) No 1 199/90 (4), and in particular Article 3 thereof, Whereas the aid scheme for processing introduced by Regulation (EEC) No 2601 /69 applies to all varieties of oranges ; whereas past experience has shown that, in order to take account of the late harvest of certain varieties, the final date for the conclusion of processing contracts should be amended ; Whereas, since the lemon processing year runs from 1 June of one year to 31 May of the following year, it is appropriate to allow processors to submit several partial applications for financial compensation ; Whereas Commission Regulation (EEC) No 1 562/85 (^ as last amended by Regulation (EEC) No 1496/91 (6), should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 1 . The first indent of Article 7 ( 1 ) is replaced by the follo ­ wing : '  before 15 February in the case of oranges which must be delivered to the processing industry by 30 April ; before 30 April in the case of oranges which must be delivered by the end of the marke ­ ting year.' 2. In Article 7 (2), point (a) of the first subparagraph is replaced by the following : '(a) 15 March or 31 May in the case of oranges depen ­ ding on whether these products must be delivered to the processing industry respectively during the first or second period referred to in the first indent of paragraph 1 .' The first indent of the second subparagraph of Article 7 (2) is replaced by the following : '  no more than 40 % of the quantity of oranges originally specified in the contract.' 3 . Article 12 ( 1 ) is amended as follows : '  point (a) is replaced by the following : (a) in the case of oranges, one or more applica ­ tions may be submitted within a maximum time limit of 60 days  from 1 5 February, from 30 April , for quan ­ tities processed prior to these dates,  from the end of the marketing year's processing operations '  point (d) is replaced by the following : (d) in the case of lemons, one or more applica ­ tions may be submitted within a maximum time limit of 60 days  from 31 August, from 30 November, from 28 or 29 February, from 31 May for the quantities processed prior to these dates,  from the end of the marketing year's processing operations.' 4 . Point (b) of Article 13 ( 1 ) is amended as follows :  the first indent is replaced by the following : '  of oranges purchased during the marketing year up to 15 February and 30 April respecti ­ vely and from 1 May ;' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1562/85 is hereby amended as follows : ( ¢) OJ No L 324, 27. 12. 1969, p. 21 . (2) OJ No L 374, 22. 12. 1989, p. 6. (3) OJ No L 125, 19 . 5. 1977, p. 3 . (4) OJ No L 119, 11 . 5. 1990, p. 61 . 0 OJ No L 152, 11 . 6. 1985, p. 5. (6 OJ No L 140, 4. 6 . 1991 , p. 17. No L 247/22 Official Journal of the European Communities 5. 9 . 91  the fourth indent is replaced by the following : 'of lemons delivered since the beginning of the marketing year, deducting, where necessary, the quantities indicated in the preceding application(s), and detailing precisely the quantities delivered prior to 1 December and after that date.' 5 . In Article 1 5 the opening of paragraph 1 is replaced by the following : ' 1 . Processors shall keep records containing the following minimum information for each of the periods referred to in point (b) of Article 13 ( 1 ).' 6 . Point 5 of Article 20 is replaced by the following : '5. The total quantities of oranges, mandarins, Clemen ­ tines, satsumas and lemons, for each of the periods referred to in point (b) of Article 13 (1 ) that are shown in the applications for financial compensation as having been used for the manufacture of the products referred to in point 2, subdivided by finished product.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission